Per Curiam.
All assignments of error discussed in the brief or in the oral argument here involve exceptions to the Court’s charge. When the charge is considered contextually, as it must be, *114it is cleai’, concise, and in accord with the decisions of this Court. It covers all essential elements of negligence, contributory negligence and damages.
The Court placed on the plaintiff the burden of proof on Issues 1 and 3 and on the defendants on Issue 2. The Court instructed that a negative answer to Issue 1 would end the case, or an affirmative answer to Issue 2 would likewise end the case. But, an affirmative answer to Issue 1 and a negative answer to Issue 2 would require the jury to answer Issue 3. The Court gave the jury the proper rules with respect to the quantum of proof necessary to require affirmative answers and further charged that a failure to carry the burden required a negative answer. The Court gave correct rules for the assessment of damages.
No error.
BbaNCh, J., did not participate in the consideration or decision of this case.